Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 1 of 12 PageID #: 1




AB:ADW
F. #2019R01488


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE SEARCH OF                 TO BE FILED UNDER SEAL
 INFORMATION ASSOCIATED WITH
 THE CELLULAR DEVICE ASSIGNED                   SEARCH WARRANT APPLICATION
 CALL NUMBER(929)364-8522, THAT                 FOR HISTORICAL CELL-SITE
 IS STORED AT PREMISES                          INFORMATION
 CONTROLLED BY AT&T
 CORPORATION                                    Case No. 20-MC-206




                              AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT


       I, Thomas Callahan, Jr., being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number(929)364-8522

("the SUBJECT PHONE"),that is stored at premises controlled by AT&T Corporation, a

wireless telephone service provider with operations in North Palm Beach, Florida(the

"Provider"). The information to be searched is described in the following paragraphs and in

Attachment A. This affidavit is made in support of an application for a search warrant under

18 U.S.C. § 2703(c)(1)(A)to require the Provider to disclose to the government copies of the

information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 2 of 12 PageID #: 2




       2.     I am a Special Agent with tlie United States Drug Enforcement Administration

("DEA")and have been since approximately October 2018. As such,I am a "federal law

enforcement officer" within the meaning ofFederal Rule of Criminal Procedure 41(a)(2)(C),

that is, a government agent engaged in enforcing the criminal laws and duly authorized by

the Attorney General to request a search warrant. In my capacity as a Special Agent, I have

participated in investigations of narcotics and money laundering activities, including

surveillance and the execution of search warrants and the monitoring of electronic tracking

devices. I have also received training on the uses and capabilities of cellular telephones in

connection with criminal activity.

       3.     The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.

       4.     Based on the facts set forth in this affidavit, there is probable cause to believe

that violations of Title 21, United States Code, Sections 841 and 846(the "SUBJECT

OFFENSES")have been committed by WEIBIN LIANG and others. There is also probable

cause to search the information described in Attachment A for evidence ofthese crimes, as

further described in Attachment B.


                                     PROBABLE CAUSE


       5.     Based on the facts set forth below,I believe that location information about the

SUBJECT PHONE for the period from October 27, 2019 to October 28, 2019 will provide
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 3 of 12 PageID #: 3




evidence regarding WEIBIN LIANG'S involvement in narcotics distribution in Queens, New

York.


        6.    On or about October 28, 2019, members oflaw enforcement, including

myself, were surveilling the activities of an individual suspected of engaging in narcotics

trafficking ("Individual-1"). Law enforcement observed Individual-1 leave his home and

drive to a self-storage facility in Queens, New York (the "FIRST STORAGE FACILITY").

While there, law enforcement observed Individual-1 meet with another person ("Individual-

2").

        7.    Individual-1 and Individual-2 appeared to canvas the area by driving and

walking around the perimeter ofthe area and peering into parked vehicles to see if anyone

was inside.


        8.    Individual-1 and Individual-2 then drove to and parked their respective cars on

a nearby street. There, two individuals, later identified as HUIMING FENG and WEIBIN

LIANG,arrived in a pickup truck and spoke with Individual-! and Individual-2 for some

time.


        9.    Together, Individual-!, Individual-2, HUIMING FENG and WEIBIN LIANG

then went to the loading dock of another nearby self-storage facility also in Queens,New

York (the "SECOND STORAGE FACILITY"), where they met an individual later identified

as BINBU FENG. They were observed retrieving several large black plastic bags from the

SECOND STORAGE FACILITY. Several ofthem loaded the bags into the back of a mini-

van.
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 4 of 12 PageID #: 4




       10.    BINBU FENG drove the mini-van away from the SECOND STORAGE

FACILITY. Law enforcement conducted a ti'affic stop of the mini-van, and BINBU FENG

consented to a search of both the mini-van and any closed containers within it. Law

enforcement then searched the mini-van, found several large black plastic bags, and opened

the bags, revealing large quantities of marijuana. Law enforcement then arrested BINBU

FENG.


       11.    Other members oflaw enforcement continued to surveil the SECOND


STORAGE FACILITY while BINBU FENG was being arrested. Law enforcement observed

WEIBIN LIANG and at least one other person loading large boxes into the back of the

pickup truck. HUIMING FENG (the driver) and WEIBIN LIANG(a passenger) rode away

from the SECOND STORAGE FACILITY in the truck. Law enforcement conducted a

traffic stop ofthe truck, and HUIMING FENG consented to a search of both the truck and

any closed containers within it. Law enforcement found and opened the boxes, which

contained large quantities of marijuana. They then arrested HUIMING FENG and LIANG.

       12.    Law enforcement seized two cellular devices from WEIBIN LIANG incident

to his arrest on October 28, 2019. A note with the number(929)364-8522 written on it was

affixed to the back of one ofthe cellular devices seized from LIANG.


       13.    Based on these facts, as well as my training, experience and involvement in

this investigation, I believe that location data for the SUBJECT PHONE for the period from

October 27, 2019 to October 28, 2019 will provide evidence of WEIBIN LIANG's

involvement in the SUBJECT OFFENSES. For example, location data could help law
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 5 of 12 PageID #: 5




enforcement identify other locations used to store or distribute narcotics or to meet with co-

conspirators.

       14.      In my training and experience, I have learned that the Provider is a company

that provides cellular telephone access to the general public. I also know that providers of

cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,

including cell-site data, also known as "tower/face information" or "cell tower/sector

records." Cell-site data identifies the "cell towers" Ci.e.. antenna towers covering specific

geographic areas) that received a radio signal from the cellular telephone and, in some cases,

the "sector"(i.e.. faces ofthe towers)to which the telephone connected. These towers are

often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in

rural areas. Furthermore, the tower closest to a wireless device does not necessarily serve

every call made to or from that device. Accordingly, cell-site data provides an approximate

location of the cellular telephone but is typically less precise than other types oflocation

information, such as E-911 Phase II data or Global Positioning Device("GPS")data.

       15.      Based on my training and experience, 1 know that the Provider can collect cell-

site data about the SUBJECT PHONE. I also know that wireless providers such as the

Provider typically collect and retain cell-site data in their normal course of business.

       16.      Based on my training and experience, 1 know that wireless providers such as

the Provider typically collect and retain information about their subscribers in their normal

course of business. This information can include basic personal information about the

subscriber, such as name,address and the method(s)of payment(such as credit card account

                                                5
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 6 of 12 PageID #: 6




number) provided by the subscriber to pay for wireless telephone service. I also know that

wireless providers such as the Provider typically collect and retain information about their

subscribers' use of the wireless service, such as records about calls or other communications

sent or received by a particulai* phone and other ti*ansactional records, in their normal course

of business. In my training and experience, this information may constitute evidence ofthe

crimes under investigation because the information can be used to identify the SUBJECT

PHONE'S user or users and may assist in the identification of co-conspirators and/or victims.

                              AUTHORIZATION REQUEST


       17.     Based on the foregoing,I respectfully request that the Court issue the proposed

search warrant pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       18.    I further request that the Court direct the Provider to disclose to the

government any information described in Section I of Attachment B that is within its

possession, custody or control. Because the warrant will be served on the Provider, which

will then compile the requested records at a time convenient to it, reasonable cause exists to

permit the execution ofthe requested warrant at any time in the day or night.

       19.    I further request that the Court order that all papers in support ofthis

application, including the affidavit and search warrant, be sealed until further order of the

Court. These documents discuss an ongoing criminal investigation that is neither public nor

known to the targets of the investigation. Accordingly, there is good cause to seal these

documents because their premature disclosure may seriously jeopardize that investigation.
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 7 of 12 PageID #: 7




including by giving targets an oppoitunity to destroy or tamper with evidence, change

patterns of behavior, notify confederates and flee from prosecution.

                                               Respectfully submitted,



                                               lliomfc Callahai
                                               Special Agent
                                               U.S. Drug Enforcement Administration




Subscribed and sworn to before me on                            _,2020




HonorabliE Cheryl L. Pollak
UNITED^TATES MAGISTRATE JUDGE
EASTBTO DISTRICT OF NEW YORK
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 8 of 12 PageID #: 8




                                    ATTACHMENT A


                                 Property to Be Searched

       This warrant applies to records and information associated with the cellular telephone

assigned call number(929)364-8522(the "Account"), that are stored at premises controlled

by AT&T Corporation, a wireless telephone service provider with operations in North Palm

Beach, Florida.
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 9 of 12 PageID #: 9




                                    ATTACHMENTS


                              Particular Things to Be Seized

  I.      Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the possession,

  custody or control of the Provider, including any information that has been deleted but is

  still available to the Provider or that has been preserved pursuant to a request made under

  18 U.S.C. § 2703(1), the Provider is required to disclose to the government the following

  information pertaining to the Account listed in Attachment A for the time period October

  27,2019 to October 28,2019:

          a. The following information about the customers or subscribers ofthe Account:

                  i. Names (including subscriber names, user names and screen names);

                 ii. Addresses(including mailing addresses, residential addresses, business
                     addresses and e-mail addresses);

                iii. Local and long distance telephone connection records;

                iv. Records of session times and durations, and the temporarily assigned
                    network addresses(such as Internet Protocol ("IP") addresses)
                     associated with those sessions;

                 V. Length of service (including start date) and types of service utilized;

                vi. Telephone or instrument numbers, including MAC addresses.
                    Electronic Serial Numbers("ESN"), Mobile Electronic Identity
                    Numbers("MEIN"), Mobile Equipment Identifier("MEID"), Mobile
                    Identification Number("MIN"), Subscriber Identity Modules("SIM"),
                    Mobile Subscriber Integrated Services Digital Network Number
                    ("MSISDN"),International Mobile Subscriber Identity Identifiers
                    ("IMSI")or International Mobile Equipment Identities("IMEI");

                vii. Other subscriber numbers or identities (including the registration IP
                     address); and
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 10 of 12 PageID #: 10




                  viii. Means and source of payment for such service (including any credit
                        card or bank account number)and billing records.

            b. All records and other information (not including the contents of

                communications) relating to wire and electronic communications sent or

                received by the Account, including:

                    i. The date and time of the communication, the method ofthe
                       communication and the source and destination of the communication
                       (such as the source and destination telephone numbers(call detail
                       records), email addresses, and IP addresses); and

                   ii. Information regarding the cell tower and antenna face (also known as
                       "sectors")through which the communications were sent and received.


   II.      Information to Be Seized by the Government

         All information described above in Section I that constitutes evidence of violations of

Title 21, United States Code, Sections 841 and 846 involving WEIBIN LIANG during the

time period specified in Section I.




                                               10
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 11 of 12 PageID #: 11




                 CERTIFICATE OF AUTHENTICITY OF DOMESTIC
          RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                                   902(11) AND 902(13)



        I,                                          ,attest, under penalties of perjury by the

laws ofthe United States of America pursuant to 28 U.S.C. § 1746,that the information

contained in this certification is true and correct. I am employed by AT&T Corporation

("AT&T"),and my title is                                        . I am qualified to

authenticate the records attached hereto because I am familiar with how the records were

created, managed, stored, and retrieved. I state that the records attached hereto are true

duplicates of the original records in the custody of AT&T. The attached records consist of

                      [GENERALLY DESCRIBE RECORDS(pages/CDs/megabytes)]. I

further state that:



       a.      all records attached to this certificate were made at or near the time ofthe


occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge ofthose matters, they were kept in the ordinary course ofthe regularly conducted

business activity of AT&T,and they were made by AT&T as a regular practice; and


       b.      such records were generated by AT&T's electronic process or system that

produces an accurate result, to wit:


               1.       the records were copied from electronic device(s), storage medium(s),

or file(s) in the custody of AT&T in a manner to ensure that they are true duplicates ofthe

original records; and
Case 1:20-mc-00206-CLP Document 1 Filed 01/24/20 Page 12 of 12 PageID #: 12




               2.      the process or system is regularly verified by AT&T,and at all times

 pertinent to the records certified here the process and system functioned properly and

 normally.


        I further state that this certification is intended to satisfy Rules 902(11) and 902(13)of

the Federal Rules of Evidence.




 Date                                Signature
